NUMBER 13-13-00183-CR

                               COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


STATE OF TEXAS,                                                            Appellant,

                                           v.

RENE GUTIERREZ,                                                             Appellee.


                   On appeal from the 148th District Court
                         of Nueces County, Texas.


                             ORDER OF ABATEMENT

  Before Chief Justice Valdez and Justices Benavides and Longoria
                          Order Per Curiam
      This cause is before the Court because the court reporter, Sandra Chavez, has

failed to timely file the reporter’s record.    The reporter’s record in this cause was

originally due to be filed on May 20, 2013. The reporter has previously requested and

received three prior extensions of time to file the record, granting the reporter until

December 6, 2013 to file the record. To date, Ms. Chavez has not filed the reporter’s
record.

       This sequence of events requires us to effectuate our responsibility to avoid further

delay and to preserve the parties’ rights. See TEX. R. APP. P. 37.3(a)(1). Accordingly,

this appeal is ABATED and the cause REMANDED to the trial court.

       Upon remand, the judge of the trial court shall immediately cause notice to be

given and conduct a hearing to determine whether appellant has abandoned his appeal.

If it is determined that appellant has not abandoned his appeal, the court shall further

determine if appellant’s attorney of record continues to represent appellant and will

diligently pursue this appeal.

       The court shall further determine if the reporter’s record, or any part thereof, has

been lost or destroyed, and shall make appropriate findings under Tex. R. App. P. 34.6(f),

if necessary. Otherwise, the court shall determine what steps are necessary to ensure

the prompt preparation of a reporter's record, and shall enter any orders required to avoid

further delay and to preserve the parties’ rights.

       The trial court shall prepare and file its findings and orders and cause them to be

included in a supplemental clerk's record which should be submitted to the Clerk of this

Court within thirty days from the date of this order.

       IT IS SO ORDERED.

                                                        PER CURIAM

Delivered and filed the
21st day of January, 2014.




                                              2